Summary judgment was properly denied since a triable issue of fact exists as to whether a reasonable person in plaintiff’s position would have believed that he was arrested when, after an altercation with the conductor, the police escorted him off a commuter train, questioned him in a railroad police facility, and issued an appearance ticket for harassment. It cannot be said that, in these circumstances, such a belief would have been unreasonable as a matter of law. Concur—Milonas, J. P., Rosenberger, Ross and Tom, JJ.